United States Court of Appeals
                         For the First Circuit




No. 01-1643

                            ROBERT HOWARD,

                         Plaintiff, Appellee,

                                  v.

                            SUSAN ANTILLA,

                         Defendant, Appellant.



                             ERRATA SHEET

     The opinion of this Court issued on June 28, 2002, is amended
as follows:

        On the cover page, replace:
"Robert A. Bertsche, Zick Rubin, Stuart Svonkin and Hill & Barlow
were on brief, for amici curiae in support of appellant."

with:

"Robert A. Bertsche, Zick Rubin, Stuart Svonkin and Hill & Barlow
were on brief, for ABC, Inc., Bloomberg L.P., CBS Broadcasting,
Inc., Dow Jones & Company, Inc., The National Broadcasting Co.,
Inc., NYP Holdings, Inc., Time Inc., Ziff Davis Media, Inc., The
Association of American Publishers, Inc., and The Newspaper
Association of America, Inc., amici curiae."